Case: 08-61090     Document: 00511150280          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 08-61090
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALONZO LEE MURPHY, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                               USDC No. 3:01-CR-94


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        Alonzo Lee Murphy, Jr., federal prisoner # 06502-043, has appealed the
dismissal of a Fed. Rule Civ. P. 60(b)(6) motion attacking his convictions for
bank robbery and brandishing a firearm during a crime of violence.                        The
dismissal of Murphy’s pleading is AFFIRMED. See F ED. R. C IV. P. 1.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.